DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	The instant application having Application No. 16/820,899 has a total of 7 claims pending in the application; there are 3 independent claims and 4 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements 03/17/2020 and 05/18/2021 are acknowledged by the examiner and the cited reference has been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 1-7 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claims 1 and 6, there’s no clear separation between a preamble and a body of the claim. Correction is needed.
	As per claim 1, it seems like a comma (,) is needed between the words ‘nodes’ and ‘each’ in limitation ‘a storage system comprising a plurality of storage nodes each having one or more storage devices’. Claim 6 has similar problem. Correction is needed.
	As per claim 1, in line 6, it seems like the verb ‘allows’ should be ‘allow’ if the subject is ‘paths’. Correction is needed.
	As per claim 1, lines 7 and 8 disclose the phrase ‘the storage device’. There is insufficient antecedent basis for this limitation in the claim; a specific/particular storage device was not previously disclose. Correction is needed.
 	As per claim 1, limitation ‘select a priority path to be notified as a usable path to a higher-level apparatus among paths which allows access of a predetermined logical unit to which a storage area of the storage device is provided from the higher-level apparatus’ is confusing as a whole. Correction is needed.
	As per claim 1, limitation ‘select a priority path to be notified …’ seems to indicate that an actual path is receiving a notification. Claims 6 and 7 have similar problem. Correction is needed.
	As per claim 1, limitation ‘send the priority path as a reply to…’ seems to indicate that an actual path is being transmitted, instead of information about a path. Claims 6 and 7 have similar problem. Correction is needed.
claim 3, it’s confusing because it’s not clear if the different paths are being selected individually or simultaneously.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (US pub. 2015/0205650), hereinafter, “Shimada”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1, 6 and 7, Shimada discloses a storage system (computer system of fig. 1) comprising a plurality of storage nodes (servers/clusters 120, as discloses in paragraph 0049; see fig. 3) each having one or more storage devices (a disk drive in apparatus 130 connected to interface 304; see paragraph 0096), wherein the storage node includes a processor unit (CPU 301 of fig. 3), the processor unit is configured to select a priority path to be notified as a usable path to a higher-level apparatus among paths which allows access of a predetermined logical unit to which a storage area of the storage device is provided from the higher-level apparatus (this limitation is confusing; it’s being interpreted as to select a higher-level priority path to logical unit; therefore, see paragraph 0314 and fig. 6A, which teach selected a server/route/path based on a least amount of ‘obtaining time 610’), and send the priority path as a reply to an inquiry about a path to the predetermined logical unit from the higher-level apparatus (see paragraph 0045).

3.         As per claim 2, Shimada discloses “The storage system according to claim 1” [See rejection to claim 1 above], wherein the storage node includes a storage control unit that is configured to control data access to the logical unit, wherein a pair of storage control units of two storage nodes that handle access to the same logical unit is formed, one storage control unit being set as an active system used generally, and the other storage control unit being set as a standby system (see figs. 3, 5A and 5B), and the processor unit is configured to select, as the priority path, at least one of a path to which an exclusive access key for the logical unit is configured, a path to a storage control unit configured as the active system of the logical unit, a path to a storage control unit configured as the standby system of the logical unit, and a path to a storage node having a storage control unit configured as the active system of the logical unit among the paths accessible to the logical unit (see figs. 3, 5A and 5B and paragraphs 0394 and 0406).

claim 3, Shimada discloses wherein the processor unit is configured to select, as the priority path, a path to which an exclusive access key for the logical unit is configured, a path to a storage control unit configured as the active system of the logical unit, a path to a storage control unit configured as the standby system of the logical unit, and a path to a storage node having a storage control unit set as the active system of the logical unit among the paths accessible to the logical unit (see figs. 3, 5A and 5B and paragraphs 0394 and 0406).

5.         As per claim 4, Shimada discloses wherein the processor unit is configured to, acquire number-of-paths specifying information capable of specifying the number of paths configurable to the higher-level apparatus, and determine a number of priority paths corresponding to the number of configurable paths specified by the number-of-paths specifying information (see figs. 3, 5A and 5B and paragraphs 0394 and 0406).

6.         As per claim 5, Shimada discloses wherein the number-of-paths specifying information is information on a type of an OS being executed in the higher-level apparatus (see figs. 3, 5A and 5B and paragraphs 0394 and 0406).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).


CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-7 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181